DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on July 29, 2021.  Claims 10-11 have been canceled without prejudice. Claims 9, 12-15 have been amended.  Claims 17-20 have been added.  Claims 9, 12-20 are pending and an action on the merits is as follows. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ristvedt et al (US 6758736).

RE 18, wherein the work surface is inclined in a direction of the trough, so that value documents lying on the work surface at least partially slide into the trough or can be pushed into the trough when lying on the work surface (Fig 4 col 3 ln 60-63).
RE 19, wherein the work surface is structured, such that a user can grip below the value documents and pick these up more easily (col 4 ln 65-col 5 ln 5).
RE 20, further comprising a device by means of which the trough can be vibrated (Fig 5 col 4 ln 46-64).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enenkel et al (US 20110100881).
Enenkel discloses an apparatus (fig 1, 6, 11A, up-ending apparatus AV, par 28, 65) for arranging value documents (banknotes par 13) comprising: a work surface (belt 1) on which value documents to be arranged can be placed (par 53); and a trough (Tk, Fig 1, 6) in or in front of the work surface which is configured such that value documents picked up or pushed from the work surface can be brought into said trough, in order to mutually align them therein (par 28, 67), the trough comprising: mutually opposing wall sections extending in a longitudinal direction of the trough (walls 4 and 5, Fig 1, 6, 11A), said mutually opposing wall sections extending parallel to each other (see Fig 6 and 11A); and inclined wall sections extending in the longitudinal direction of the trough (walls 4 and 5), said inclined wall sections being inclined 
Enenkel fails to disclose inclined wall sections being inclined with respect to the work surface at an angle of between 15 and 45 degrees.
However, Enenkel teaches the bank note items lying on the work surface (1) drop off the waterfall edge of the wall (par 66) into the U-shaped trough (Tk) defined by the two walls 4 and 5, and an underfloor (par 67) aligning the up-ended bank notes because gravity presses the bank notes on the underfloor (par 70). Both walls 4 and 5 have the curved/waterfall upper edge and straight lower edge parallel to each other (par 70, 74-76).
Given the teachings of Enenkel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inclined walls of Enenkel by being between 15 and 45 degrees with respect to the work surface.
Doing so would provide the shape of the inclined walls as an obvious matter of design choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

RE 16, Enenkel teaches a method for arranging value documents, preferably forming a stack of the value documents, wherein the value documents are brought onto a work surface of the apparatus, the value documents are moved from the work surface into the trough and the value documents are mutually aligned in the trough (par 28, par 70, 74-76).

Claims 12- 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enenkel, further in view of Ristvedt.

Re 12, Ristvedt discloses an apparatus (hopper 10 Fig 1, 62 Fig 4) for arranging value documents (coins C) comprising: a work surface (floor 12, 66) on which value documents to be arranged can be placed (col 2 ln 44-46); and a trough (trough 26, 28, 30) in or in front of the work surface which is configured such that value documents picked up or pushed from the work surface can be brought into said trough, in order to mutually align them therein (Fig 4a), wherein the trough defines an opening therein, wherein at the opening a transport device (27, 29) is arranged for transporting coins which have entered through the opening and/or a coin receiving device or a receptacle for a coin receiving device (Fig 4 M1-4, Fig 8 120) is arranged such that coins dropping through the opening can drop into a coin receiving device received therein, and at least a bottom of the trough is inclined downwardly in the longitudinal direction of the trough, so that the opening is disposed at a lower end of the bottom (col 2 ln 54-64).

RE 14, wherein the work surface is structured, such that a user can grip below the value documents and pick these up more easily (col 4 ln 65-col 5 ln 5).
RE 15, further comprising a device by means of which the trough can be vibrated (Fig 5 col 4 ln 46-64).
Given the teachings of Ristvedt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Enenkel with trough opening for coins, an inclined work surface, a particular work surface structure, and vibrating the trough.
Doing so would provide allow value documents and coins to be sorted together, allow value documents to move toward on the work surface towards the trough with ease.

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. Applicant argues there is no teaching in Enenkel of the mutually opposing walls, inclined walls adjoining the mutually opposing walls and being inclined with respect to the work surface between 15 and 45 degrees. The walls 4 and 5, being positionally fixed, curved plates with smooth surfaces (par 74) do not meet these claimed features, and provide a distinct function from the claims as a device to separate, align, and orient mail items (par 49), and the upright positioned mail items result in a spaced-apart articles (par 18). Further, there is no teaching of forming a stack of valued documents. Regarding new claim 17 including subject matter of claim .
For all these arguments above, the Office respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Enenkel discloses the apparatus and method to align bank notes (par 13) vertically along their edge (par 70) moved off a work surface into a trough (par 74-75). Ristvedt discloses a coin sorter where coins are moved off a work surface into an opening in a trough (Fig 1). Combining these references would allow the two types of money to be addressed simultaneously on a single apparatus, bank notes align in the trough, and the trough opening accommodates coins to fall into a coin receptacle.
In response to arguments Enenkel does not disclose the claimed features, Enenkel discloses an apparatus (fig 1, 6, 11A, up-ending apparatus AV, par 28, 65) for arranging banknotes with a work surface (par 53); and a U-shaped trough in the work surface (Tk, Fig 1, 6) to mutually align them (par 28, 67), the trough has parallel mutually opposing wall sections extending in a longitudinal direction of the trough (walls 4 and 5, Fig 1, 6, 11A), and inclined wall sections extending in the longitudinal direction of the trough (walls 4 and 5), said inclined wall sections being inclined with respect to the work surface (Fig 1, 11A), wherein each 
Enenkel teaches the bank note items lying on the work surface (1) drop off the waterfall edge of the wall (par 66) into the U-shaped trough (Tk) defined by the two walls 4 and 5, and an underfloor (par 67) aligning the up-ended bank notes because gravity presses the bank notes on the underfloor (par 70). Both walls 4 and 5 have the curved/waterfall upper edge and straight lower edge parallel to each other (par 70, 74-76). Enenkel is silent to the waterfall edges being inclined with respect to the work surface at an angle between 15-45 degrees, but as described above, this feature is a matter of design choice because both the waterfall edge and inclined walls are both designed for the bank notes to fall into the trough on its edge.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887